HOBT, District Judge.
This is an action to recover damages for neglect to furnish to seamen sufficient wholesome food. In June, 1903, the libelants shipped on the bark Mary C. Hale for a voyage from New York to Fernandina and back. The voyage lasted 23 days. The evidence satisfies me that during the first 5 days the food furnished was sufficient and wholesome, but that during the last 18 days of the voyage the food furnished was insufficient, and parts of it not fit to eat. The crew twice .made formal complaints to the captain, and then demanded the scale of provisions required to be furnished by Rev. St. U. S. § 4612, as amended by Act Dec. 21, 1898, c. 28, 30 Stat. 762 [U. S. Comp. St. 1901, p. 3120], The bark had no instruments on board to weigh the provisions served out, as required by Rev. St. U. S. § 4571 [U. S. Comp. St. 1901, p. 3100], and did not furnish the provisions fixed by the Government scale, or have the provisions that were furnished weighed in the presence of a witness, as required by section 4571. The insufficiency and defects in the provisions may have been due to the fact that after the ship was provisioned she was detained for repairs about a month before she actually sailed, but if that was the reason, it was no excuse. It was not a case, in my opinion, of cruelty or indifference on the part of the captain, or of severe suffering on the part of the men; but it is important that this law should be strictly enforced. I think that each of the libelants should be allowed 50 cents a day for the insufficiency of the food and 50 cents a day for the bad quality of a portion of the food, making a dollar a day for 18 days.
My conclusion is that there should be a decree in favor of each of the libelants for the sum of $18, making a total recovery of $108, with one bill of costs.